Exhibit 10.4

 

FIRST AMENDMENT

TO THE

FIRST MIDWEST BANCORP INC. SAVINGS AND PROFIT SHARING PLAN

AMENDED AND RESTATED EFFECTIVE JANUARY 1, 1998

 

WHEREAS, First Midwest Bancorp, Inc. (the “Company”) maintains the First Midwest
Bancorp Inc. Savings and Profit Sharing Plan as amended and restated effective
January 1, 1998 (the “Plan”); and,

 

WHEREAS, it is now deemed desirable and in the best interest of participants and
beneficiaries to amend certain provisions of the Plan;

 

NOW THEREFORE, pursuant to the power reserved to the undersigned officer of the
Company in accordance with the authorizations and directions of the Board of
Directors of the Company, the Plan is hereby amended effective February 1, 2003
in the following particulars:

 

  1. A subsection (j) is added to the definition of “Account or Accounts” in
Section 1.4 as follows:

 

“(j) Effective February 1, 2003, a “Catch-Up Contribution Account,” to record
the amount of Catch-Up Contributions, any net earnings or losses of the Trust
Fund thereon and any distributions thereof allocated to a Participant in
accordance with Article 4.”

 

  2. The references to “Section 3.2” in the definition of “Before-Tax
Contributions, Basic Before-Tax Contributions, and Supplemental Before-Tax
Contributions” in Section 1.4 are restated to “Section 3.2(a).

 

  3. A definition of “Catch-Up Contributions” is added to Section 1.4,
Definitions, as follows:

 

“Catch-Up Contributions. Effective February 1, 2003, “Catch-Up Contributions”
means the contributions described in subsection 3.2(c).”

 

  4. Subparagraph (a) of the definition of “Total Compensation” in Section 1.4
is restated as follows:

 

“(a) Contributions (other than the Before-Tax Contribution and, effective
February 1, 2003, the Catch-Up Contribution) made by the Employer to a plan of
deferred compensation to the extent that such are not included in the gross
income of the Participant in the year made; Employer contributions to simplified
employee pension plans which are excluded from compensation by the Participant;
and any distribution from any such plan other than an unfunded non-qualified
plan;”

 

  5. Section 3.1, Contributions to the Plan, is restated as follows:

 

“3.1 Contributions to the Plan. Subject to the right reserved to the Company to
alter, amend or discontinue this Plan and Trust, the Employer shall for each
Plan

 

1



--------------------------------------------------------------------------------

Year contribute to the Plan for its Eligible Participants an amount equal to the
sum of:

 

(a) the Employer Contribution;

 

(b) the Before-Tax Contribution;

 

(c) the Matching Employer Contribution, and

 

(d) effective February 1, 2003, Catch-Up Contributions, as described in
subsection 3.2(c) below.

 

Such sum, which is known as the “Tentative Employer Contribution,” shall be
reduced by an amount equal to the Excess Tentative Contribution (as provided in
Section 4.11); provided that in no event shall the Tentative Employer
Contribution, as reduced by the Excess Tentative Contribution, exceed the amount
deductible by the Employer for said year for federal income tax purposes.”

 

  6. The title of Section 3.2 is restated as “Before Tax and Catch-Up
Contributions” and the following is added as subsection 3.2(c):

 

“(c) Effective as of February 1, 2003, all employees who are eligible to make
elective deferrals under this Plan and who have attained age 50 before the close
of the Plan Year shall be eligible to make catch-up contributions in accordance
with, and subject to the limitations of, Code Section 414(v), herein referred to
as “Catch-Up Contributions.” Such Catch-Up Contributions shall not be taken into
account for purposes of the provisions of the Plan implementing the required
limitations of Code Sections 402(g) and 415. The Plan shall not be treated as
failing to satisfy the provisions of the Plan implementing the requirements of
Code Sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416, as applicable,
by reason of any such Catch-Up Contributions.”

 

  7. Section 4.1, Participant’s Accounts, is restated as follows:

 

“4.1 Participant’s Accounts.

 

(a) For each Participant there shall be maintained as appropriate a separate
Employer Contribution Account, Vested Employer Account, Before-Tax Account,
Matching Account, Prior Plan Account, Heritage Plan Account, McHenry Plan
Account, After-Tax Account, Rollover Account, Trustee Transfer Account and,
effective February 1, 2003, Catch-Up Contribution Account. Each account shall be
credited with the amount of contributions, interest and earnings of the Trust
Fund allocated to such Account and shall be charged with all distributions,
withdrawals and losses of the Trust Fund allocated to such Account.”

 

2



--------------------------------------------------------------------------------

  8. Section 4.3, Allocation Procedure, is restated as follows:

 

“4.3 Allocation Procedure. As of each Valuation Date, the Committee shall, with
respect to each Account:

 

(a) First, charge each Account for any withdrawals, loans or distributions made
therefrom since the immediately preceding Valuation Date.

 

(b) Second, credit each Before-Tax Account with one-half of the Before-Tax
Contributions made by the Participant since the immediately preceding Valuation
Date.

 

(c) Third, credit each Rollover Contribution Account with the daily weighted
average of the amount of any Rollover Contribution made by the Participant since
the immediately preceding Valuation Date.

 

(d) Fourth, credit any Accounts segregated pursuant to Article 6 with one-half
of the amount of any loan repayments made since the immediately preceding
Valuation Date.

 

(e) Fifth, effective February 1, 2003, credit each Catch-Up Contribution Account
with one-half of the Catch-Up Contributions made by the Participant since the
immediately preceding Valuation Date.

 

(e) Sixth, credit or charge the respective Accounts with the net earnings or
losses of each Fund allocable thereto in accordance with Section 4.5, or, in the
case of Accounts segregated in accordance with Article 6, the net earnings or
losses allocable thereto in accordance with Article 6.

 

(f) Seventh, credit each Before-Tax Account, Matching Account, Rollover Account,
and, effective February 1, 2003, Catch-Up Contribution Account, respectively,
with the amount of Before-Tax Contributions, Matching Employer Contributions,
Rollover Contributions, and Catch-Up Contributions, respectively, made since the
immediately preceding Valuation Date and not already allocated in accordance
with paragraphs (b), (c), (d) and (e) above.

 

(g) Eighth, credit any Accounts segregated pursuant to Article 6 with the amount
of any loan repayments made since the immediately preceding Valuation Date and
not already allocated in accordance with paragraph (f) above.

 

3



--------------------------------------------------------------------------------

(h) Ninth, if the Valuation Date is the last day of the Plan Year, credit each
Employer Contribution Account with the Employer Contribution allocable thereto
in accordance with Section 4.9.”

 

  9. Section 4.5, Allocation of Net Earnings or Losses, is restated as follows:

 

“4.5 Allocation of Net Earnings or Losses. As of each Valuation Date, the net
earnings or losses of the Trust Fund or of each Fund established under Section
4.2 shall be allocated to the Accounts (excluding Accounts and loans to
Participants segregated pursuant to Section 6.8) of all Participants (or
beneficiaries of deceased Participants or an alternate payee under a qualified
domestic relations order) having credits in the Trust Fund or Fund on both the
current Valuation Date and at the beginning of that quarter (or, effective July
1, 2002, having credits in the Trust Fund or Fund on the Valuation Date). Such
allocation shall be in the ratio that (i) the net credits to each Account of
each Participant on the first day of the quarter (or, effective July 1, 2002,
the preceding Valuation Date), plus in the case of the Before-Tax Account and,
effective February 1, 2003, the Catch-Up Contribution Account, if applicable,
one-half of any Before-Tax Contributions or Catch-Up Contributions,
respectively, made to that Account during the quarter (or, effective July 1,
2002, since the preceding Valuation Date), or in the case of the Rollover
Account, the weighted average daily balance of any Rollover Contribution made to
that Account during the quarter (or, effective July 1, 2002, since the preceding
Valuation Date), less in each case the total amount of any distributions and
loans from such Account to such Participant during that quarter (or, effective
July 1, 2002, since the preceding Valuation Date) bears to (ii) the total net
credits to all such Accounts of all Participants on said first day of the
quarter (or, effective July 1, 2002, the preceding Valuation Date), plus, in the
case of the Before-Tax Accounts and, effective February 1, 2003, the Catch-Up
Contribution Account, one-half of the Before-Tax Contributions and the Catch-Up
Contributions, respectively, made to such Accounts of all Participants, and in
the case of the Rollover Accounts, the weighted average daily balances of any
Rollover Contributions made to that Account during the quarter (or, effective
July 1, 2002, since the preceding Valuation Date), less the total amount of
distributions and loans from all such Accounts during the quarter (or, effective
July 1, 2002, since the preceding Valuation Date).”

 

  10. Section 4.7, Allocation of Before-Tax Contributions, is restated as
follows:

 

“4.7 Allocation of Before-Tax Contributions and Catch-Up Contributions.

 

(a) As of each Valuation Date, the Before-Tax Contributions made on behalf of
each Participant since the prior Valuation Date shall be allocated to such
Participant’s Before-Tax Account.

 

(b) Effective February 1, 2003, as of each Valuation Date, any Catch-Up
Contributions made on behalf of each Participant since the prior Valuation Date
shall be allocated to such Participant’s Catch-Up Contribution Account.”

 

4



--------------------------------------------------------------------------------

  11. Section 4.10, Provisional Annual Addition, is restated as follows:

 

“4.10 Provisional Annual Addition. The sum of the amounts allocated to the
Accounts of the Participants pursuant to Section 4.7(a), 4.8 and 4.9 for a Plan
Year shall be known as the Provisional Annual Addition and shall be subject to
the limitation on Annual Additions in Section 4.11.”

 

  12. Section 4.11(e) is restated as follows:

 

“(e) The “Excess Tentative Employer Contribution” is an amount equal to the sum
of the reductions in the Tentative Employer Contribution allocable to the
Accounts of Participants pursuant to subsections (d)(i), (iii) and (iv) above.”

 

  13. Subsection 5.1(a) is restated as follows:

 

“(a) An amount equal to the Participant’s Before-Tax Account, Matching Account,
and, effective February 1, 2003, Catch-Up Contribution Account (if applicable)
plus any of the Participant’s contributions made to the Trust Fund but not
allocated to the Participant’s Before-Tax Account or, effective as of February
1, 2003, Catch-Up Contribution Account as of his Determination Date; and”

 

  14. Section 5.5, Vesting, is restated as follows:

 

“5.5 Vesting. A Participant’s interest in his Before-Tax Account, Catch-Up
Contribution Account, Matching Account, Vested Employer Account, Prior Plan
Account and After-Tax Account shall be nonforfeitable at all times. Except as
otherwise provided in this Article 5, a Participant’s nonforfeitable interest in
his Employer Contribution Account, Heritage Plan Account and McHenry Plan
Account at any point in time shall be determined under Section 5.6.”

 

  15. Subsection 6.8(e)(i) is restated as follows:

 

“(i) from the Accounts indicated in the Money Market Fund:

 

(A) first, the After-Tax Account;

 

(B) second, the Prior Plan Account;

 

(C) third, either the McHenry Plan Account or Heritage Plan Account, as
applicable;

 

(D) fourth, the Vested Employer Account;

 

(E) fifth, the Before-Tax Account;

 

(F) sixth, the Catch-Up Contribution Account;

 

5



--------------------------------------------------------------------------------

(G) seventh, the Matching Account; and

 

(H) eighth, the Employer Contribution Account.”

 

  16. In the paragraph immediately following subsection 6.8(e)(v), the reference
to “Section 4.4” is restated to “Section 4.3.”

 

  17. Subsection 6.9(a) is restated as follows:

 

“6.9 Withdrawals Prior to Termination of Employment.

 

(a) Subject to paragraph (b) below, a Participant who has not incurred his
Severance Date may, upon the determination by the Committee that he has incurred
a financial hardship, make a withdrawal from his After-Tax Account and, to the
extent necessary, his Before-Tax Account, and, effective February 1, 2003, his
Catch-Up Contribution Account. In any case where the Participant claims
financial hardship, he shall submit a written request for such distribution in
accordance with procedures prescribed by the Committee. The Committee shall
determine whether the Participant has a “financial hardship” on the basis of
such written request in accordance with this Section 6.9, and such determination
shall be made in a uniform and nondiscriminatory manner. The Committee shall
only make a determination of “financial hardship” if the distribution to be made
is made on account of (A) an immediate and heavy financial need of the
Participant and (B) the amounts to be distributed from the Participant’s
After-Tax Account, Before-Tax Account and Catch-Up Contribution Account are
necessary to satisfy the Participant’s need.”

 

  18. Subsection 6.9(c)(iii) is restated as follows:

 

“(iii) the Participant will not make any Before-Tax Contributions or, effective
February 1, 2003, Catch-Up Contributions for twelve months (or, effective
January 1, 2002, six months) after receiving the hardship distribution; and”

 

  19. Subsection 6.9(e) is restated as follows:

 

“(e) Distributions from the Participant’s Before-Tax Account and/or Catch-Up
Contribution Account on account of hardship pursuant to this Section 6.9 shall
not exceed the lesser of:

 

(i) the amount needed to relieve the immediate and heavy financial need;

 

(ii) the sum of the balances of the Participant’s Before-Tax Account and
Catch-Up Contribution Account at the time of the distribution; or

 

6



--------------------------------------------------------------------------------

(iii) (A) the sum of the balance of the Before-Tax Account as of December 31,
1988 plus the Participant’s Before-Tax Contributions made on or after January 1,
1989, reduced by (B) the aggregate amount distributed from the Participant’s
Before-Tax Account on or after January 1, 1989.”

 

*    *    *

 

/s/ JOHN M. O’MEARA

John M. O’Meara

President and Chief Executive Officer

Date: March 21, 2003

 

7



--------------------------------------------------------------------------------

 

CERTIFICATE

 

I, Steven H. Shapiro do hereby certify that I am the Corporate Secretary of
First Midwest Bancorp, Inc. (the “Corporation”), a Delaware corporation, and as
such, I am the keeper of the corporate seal and of the minutes and records of
this corporation; that attached hereto is a complete, true and correct copy of
the First Amendment to First Midwest Bancorp Inc. Savings and Profit Sharing
Plan, as amended and restated as of January 1, 1998 (the “First Amendment”),
which First Amendment was duly adopted by the appropriate officer of the
Corporation on March 21, 2003; and that said First Amendment has not been
rescinded or modified in any manner and remains in full force and effect.

 

WITNESS my signature and seal of the Corporation this 21st day of March , 2003.

 

/s/ STEVEN SHAPIRO

Secretary

(SEAL)

 

8



--------------------------------------------------------------------------------

 

SECOND AMENDMENT

TO THE

FIRST MIDWEST BANCORP INC. SAVINGS AND PROFIT SHARING PLAN

AMENDED AND RESTATED EFFECTIVE JANUARY 1, 1998

 

WHEREAS, First Midwest Bancorp, Inc. (the “Company”) maintains the First Midwest
Bancorp Inc. Savings and Profit Sharing Plan as amended and restated effective
January 1, 1998 (the “Plan”); and,

 

WHEREAS, it is now deemed desirable and in the best interest of participants and
beneficiaries to amend certain provisions of the Plan;

 

NOW THEREFORE, pursuant to the power reserved to the undersigned officer of the
Company in accordance with the authorizations and directions of the Board of
Directors of the Company, the Plan is hereby amended effective June 1, 2003 in
the following particulars:

 

1. The last sentence of subsection 2.1(d)is restated as follows:

 

“Notwithstanding any other provision of this Plan, hours of service with
Heritage Financial Services, Inc., First of America Bank, Crystal Lake Office
and The Northern Trust Company, Higgins Road Office, shall be deemed to be Hours
of Service with the Employer under this Plan for purposes of this Section 2.1.”

 

2. The last sentence of subsection 2.3(a)is restated as follows:

 

“Notwithstanding any other provision of this Plan, the following service shall
be deemed to be service with the Employer for purposes of this Section 2.3: (i)
with respect to any employee who commenced employment on or prior to September
4, 1998, service with First of America Bank, Crystal Lake Office; (ii) with
respect to any employee who commenced employment with the Employer prior to
October 1, 1998, service with Heritage Financial Services, Inc.; and (iii) with
respect to any employee who commenced employment with the Employer prior to July
1, 2003, service with The Northern Trust Company, Higgins Road Office.”

 

*    *    *

 

/s/ JOHN M. O’MEARA

John M. O’Meara

President and Chief Executive Officer

Date: June 13, 2003

 

9



--------------------------------------------------------------------------------

 

CERTIFICATE

 

I, Steven H. Shapiro do hereby certify that I am the Corporate Secretary of
First Midwest Bancorp, Inc. (the “Company”), a Delaware corporation, and as such
I am the keeper of the corporate seal and of the minutes and records of the
Company; that attached hereto is a complete, true and correct copy of the Second
Amendment to the First Midwest Bancorp Inc. Savings and Profit Sharing Plan, as
amended and restated as of January 1, 1998 (the “Second Amendment”), which
Second Amendment was duly adopted by the appropriate officer of the Company on
June 13, 2003; and that said Second Amendment has not been rescinded or modified
in any manner and remains in full force and effect.

 

WITNESS my signature and seal of the Company this 13th day of June , 2003.

 

/s/ STEVEN SHAPIRO

Secretary

(SEAL)

 

10



--------------------------------------------------------------------------------

 

THIRD AMENDMENT

TO THE

FIRST MIDWEST BANCORP INC. SAVINGS AND PROFIT SHARING PLAN

AMENDED AND RESTATED EFFECTIVE JANUARY 1, 1998

 

WHEREAS, First Midwest Bancorp, Inc. (the “Company”) maintains the First Midwest
Bancorp Inc. Savings and Profit Sharing Plan as amended and restated effective
January 1, 1998 (the “Plan”); and,

 

WHEREAS, it is now deemed desirable and in the best interest of participants and
beneficiaries to amend certain provisions of the Plan;

 

NOW THEREFORE, pursuant to the power reserved to the undersigned officer of the
Company in accordance with the authorizations and directions of the Board of
Directors of the Company, the Plan is hereby amended effective October 1, 2003
in the following particulars:

 

1. The first sentence of Section 3.5 is restated as follows:

 

“3.5 Matching Employer Contribution. Subject to the provisions of Section 3.1,
each Employer shall pay to the Trustee as of each Valuation Date (or, effective
July 1, 2002, as of the last day of the applicable calendar quarter) an amount
which, when added to the forfeitures of Employer Contributions for the Plan
Year, shall be equal to $2 for each $1 of Basic Before-Tax Contributions made
during the calendar quarter ending on the Valuation Date (or, effective July 1,
2002, ending on March 31, June 30, September 30 or December 31, as appropriate)
on behalf of: (a) each Participant employed by such Employer on the Valuation
Date (or, effective July 1, 2002, the last day of the appropriate calendar
quarter) as of which the contribution is made; and (b) each Participant who,
prior to such Valuation Date (or, effective July 1, 2002, the appropriate last
day of the calendar quarter), (i) retires on or after his Normal Retirement Date
or Early Retirement Date, (ii) dies, (iii) is initially deemed totally and
permanently disabled, (iv) effective October 1, 2003, was employed at a Company
branch located in Streator, Illinois and incurred his Severance Date during the
last quarter of 2003 due to the sale of the Streator branches, or (v) as
expressly provided in the terms of an agreement approved, or a resolution
adopted, by the board of directors of an Employer in connection with the
termination of the Employer’s participation in the Plan during the calendar
quarter, provided such agreement or resolution was authorized by the Board of
Directors.”

 

11



--------------------------------------------------------------------------------

2. Subsection 4.6(a)is restated as follows:

 

“(a) An Active Participant shall be eligible to share in Employer Contributions
for the Plan Year as of the last day of which such Employer Contributions are
being allocated if he is then employed by the Employer as an Eligible Employee
and has completed 1,000 Hours of Service in such Plan Year. A Participant who,
during a Plan Year, (i) retires on or after his Normal Retirement Date or Early
Retirement Date, (ii) dies, (iii) is initially deemed totally and permanently
disabled, (iv) effective October 1, 2003, was employed at a Company branch
located in Streator, Illinois and incurred his Severance Date during the last
quarter of 2003 due to the sale of the Streator branches, or (v) as expressly
provided in the terms of an agreement approved or a resolution adopted by the
board of directors of an Employer in connection with the termination of the
Employer’s participation in the Plan during the Plan Year, provided such
agreement or resolution was authorized by the Board of Directors, shall also be
eligible to share in the Employer Contributions for said Plan Year. A
Participant who is eligible to share in the Employer Contributions shall be
known as an ‘Eligible Participant.’”

 

3. A new Subsection 5.6(c)is added as follows:

 

“(c) Effective October 1, 2003, if a Participant is employed at a Company branch
located in Streator, Illinois and incurs his Severance Date on the day of the
Company’s sale of the Streator branches, then 100% of his Employer Contribution
Account computed as of his Determination Date shall be nonforfeitable.”

 

*    *    *

 

/s/ JOHN M. O’MEARA

John M. O’Meara

President and Chief Executive Officer

Date: 11/12/03.

 

12



--------------------------------------------------------------------------------

 

CERTIFICATE

 

I, Steven H. Shapiro do hereby certify that I am the Corporate Secretary of
First Midwest Bancorp, Inc. (the “Company”), a Delaware corporation, and as
such, I am the keeper of the corporate seal and of the minutes and records of
this Company; that attached hereto is a complete, true and correct copy of the
Second Amendment to the First Midwest Bancorp Inc. Savings and Profit Sharing
Plan, as amended and restated as of January 1, 1998 (the “Second Amendment”),
which Second Amendment was duly adopted by the appropriate officer of the
Corporation on November 13 , 2003; and that said Second Amendment has not been
rescinded or modified in any manner and remains in full force and effect.

 

WITNESS my signature and seal of the Corporation this 13th day of November ,
2003.

 

/s/ STEVEN SHAPIRO

Secretary

(SEAL)

 

13



--------------------------------------------------------------------------------

 

FOURTH AMENDMENT

TO THE

FIRST MIDWEST BANCORP INC. SAVINGS AND PROFIT SHARING PLAN

AMENDED AND RESTATED EFFECTIVE JANUARY 1, 1998

 

WHEREAS, First Midwest Bancorp, Inc. (the “Company”) maintains the First Midwest
Bancorp Inc. Savings and Profit Sharing Plan as amended and restated effective
January 1, 1998 (the “Plan”); and,

 

WHEREAS, the Company desires to amend the Plan in accordance with recent
regulations issued pursuant to Section 401(a)(9) of the Code.

 

NOW THEREFORE, pursuant to the power reserved to the undersigned officer of the
Company in accordance with the authorizations and directions of the Board of
Directors of the Company, the Plan is hereby amended effective January 1, 2003,
in the following particulars:

 

1. Article 6 is amended, effective January 1, 2003, by adding Section 6.13 as
follows:

 

“6.13 Minimum Required Distributions.

 

  a. General Rules.

 

  i. Effective Date. The provisions of this Section 6.13 will apply for purposes
of determining required minimum distributions for calendar years beginning with
the 2003 calendar year.

 

  ii. Precedence. The requirements of this Section 6.13 will take precedence
over any inconsistent provisions of the Plan.

 

  iii. Requirements of Treasury Regulations Incorporated. All distributions
required under this Section 6.13 will be determined and made in accordance with
the Treasury regulations under Section 401(a)(9) of the Code.

 

  iv. TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of
this Section 6.13, distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act of 1982 (TEFRA) and the provisions of the Plan that
relate to Section 242(b)(2) of TEFRA.

 

  v. Compliance Savings Provision. As of the effective date of this Section
6.13, a Participant’s Accounts are distributable only in a single lump sum to
the Participant or his beneficiaries. The provisions of Sections 6.13(c) and
Section 6.13(d) shall apply only to the extent that the Plan otherwise provides
that any part of a Participant’s Accounts is distributable in a form other than
a single lump sum.

 

14



--------------------------------------------------------------------------------

  b. Time and Manner of Distribution.

 

  i. Required Beginning Date. The Participant’s entire interest will be
distributed to the Participant no later than the Participant’s Required
Beginning Date.

 

  ii. Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest in the Plan will
be distributed no later than as follows:

 

  1. If a Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, then, distributions to the surviving spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

 

  2. If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, then distributions to the Designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

 

  3. If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the amount in the Participant’s
Accounts will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.

 

  4. If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this subsection (b)(ii), other than
subsection (b)(ii)(1), will apply as if the surviving spouse were the
Participant.

 

For purposes of this subsection (b)(ii) and subsection (d), unless subsection
(b)(ii)(4) applies, distributions are considered to begin on the Participant’s
Required Beginning Date. If subsection (b)(ii)(4) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under subsection (b)(ii)(1). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s Required Beginning Date (or to the Participant’s
surviving spouse before the date distributions are required to begin to the
surviving spouse under subsection (b)(ii)(1)), the date distributions are
considered to begin is the date distributions actually commence.

 

  iii. Forms of Distribution. Unless the amount in the Participant’s Accounts is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the Required Beginning Date, as of the first
Distribution Calendar Year distributions will be made in accordance with
Sections 6.13(c) and 6.13(d). If the amount in the Participant’s Accounts is
distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
Code Section 401(a)(9) and the Treasury Regulations.

 

15



--------------------------------------------------------------------------------

  c. Required Minimum Distributions During Participant’s Lifetime.

 

  i. Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

 

  1. the quotient obtained by dividing the Participant’s Account balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

 

  2. if the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

 

  ii. Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 6.13(c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant’s
date of death.

 

  d. Required Minimum Distributions After Participant’s Death.

 

  i. Death On or After Date Distributions Begin.

 

  1. Participant Survived by Designated Beneficiary: If the Participant dies on
or after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows:

 

  a. The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

  b. If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 

16



--------------------------------------------------------------------------------

  c. If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

  2. No Designated Beneficiary: If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

  ii. Death Before Date Distributions Begin.

 

  1. Participant Survived by Designated Beneficiary: If the Participant dies
before the date distributions begin and there is a designated beneficiary, the
Participant’s entire interest will be distributed to the designated beneficiary
by December 31 of the calendar year containing the fifth anniversary of the
participant’s death.

 

  2. No Designated Beneficiary: If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

  3. Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin: If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 6.13(b)(ii)(1), this Section
6.13(d)(ii) will apply as if the surviving spouse were the Participant.

 

  e. Definitions.

 

  i. Designated beneficiary. The ‘designated beneficiary’ means the individual
who is designated as the beneficiary under Section 6.5 of the Plan and is the
designated beneficiary under Section 401(a)(9) of the Code and Section
1.401(a)(9)-1, Q&A-4, of the Treasury regulations.

 

  ii.

Distribution calendar year. The ‘distribution calendar year’ means a calendar
year for which a minimum distribution is required. For distributions beginning
before the Participant’s death, the first distribution calendar year is the
calendar year immediately preceding the calendar year which contains the
Participant’s required beginning date. For distributions beginning after the
Participant’s death, the first

 

17



--------------------------------------------------------------------------------

 

distribution calendar year is the calendar year in which distributions are
required to begin under Section 6.13(b)(ii). The required minimum distribution
for the Participant’s first distribution calendar year will be made on or before
the Participant’s Required Beginning Date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.

 

  iii. Life expectancy. ‘life expectancy’ means the life expectancy as computed
by use of the Single Life Table in Section 1.401(a)(9)-9 of the Treasury
regulations.

 

  iv. Participant’s account balance. The ‘account balance’ means the account
balance as of the last Valuation Date in the calendar year immediately preceding
the distribution calendar year (‘valuation calendar year’) increased by the
amount of any contributions made and allocated or forfeitures allocated to the
account balance as of dates in the valuation calendar year after such Valuation
Date and decreased by distributions made in the valuation calendar year after
such Valuation Date. The account balance for the valuation calendar year
includes any amounts rolled over or transferred to the Plan either in the
valuation calendar year or in the distribution calendar year if distributed or
transferred in the valuation calendar year.

 

  v. Required Beginning Date. ‘Required Beginning Date’ is defined at Section
1.4 of the Plan.”

 

*    *    *

 

/s/ JOHN M. O’MEARA

John M. O’Meara

President and Chief Executive Officer

Date: 12/31/03

 

18



--------------------------------------------------------------------------------

 

CERTIFICATE

 

I, Steven H. Shapiro do hereby certify that I am the Corporate Secretary of
First Midwest Bancorp, Inc. (the “Company”), a Delaware corporation, and as
such, I am the keeper of the corporate seal and of the minutes and records of
this Company; that attached hereto is a complete, true and correct copy of the
Fourth Amendment to the First Midwest Bancorp Inc. Savings and Profit Sharing
Plan, as amended and restated as of January 1, 1998 (the “Fourth Amendment”),
which Fourth Amendment was duly adopted by the appropriate officer of the
Corporation on December 31 , 2003; and that said Fourth Amendment has not been
rescinded or modified in any manner and remains in full force and effect.

 

WITNESS my signature and seal of the Corporation this 31st day of December ,
2003.

 

/s/ STEVEN SHAPIRO

Secretary

(SEAL)

 

19



--------------------------------------------------------------------------------

 

FIFTH AMENDMENT

TO THE

FIRST MIDWEST BANCORP INC. SAVINGS AND PROFIT SHARING PLAN

AMENDED AND RESTATED EFFECTIVE JANUARY 1, 1998

 

WHEREAS, First Midwest Bancorp, Inc. (the “Company”) maintains the First Midwest
Bancorp, Inc. Savings and Profit Sharing Plan as amended and restated effective
January 1, 1998 (the “Plan”); and,

 

WHEREAS, it is now deemed desirable and in the best interest of participants and
beneficiaries to amend certain provisions of the Plan;

 

NOW THEREFORE, pursuant to the power reserved to the undersigned officer of the
Company in accordance with the authorizations and directions of the Board of
Directors of the Company in its resolutions, dated September 3, 2003, the Plan
is hereby amended effective January 1, 2004 in the following particulars:

 

1. The last sentence of subsection 2.1(d) is restated as follows:

 

“Notwithstanding any other provision of this Plan, hours of service with
Heritage Financial Services, Inc., First of America Bank, Crystal Lake Office,
The Northern Trust Company, Higgins Road Office and CoVest Bancshares, Inc.
(“CoVest”) shall be deemed to be Hours of Service with the Employer under this
Plan for purposes of this Section 2.1. Further notwithstanding any provision of
this Plan, every Eligible Employee who was a participant in or was eligible to
participate in the CoVest Banc Profit Sharing Plan on the date of the merger of
CoVest with the Company shall become a Participant in the Plan on January 1,
2004.”

 

2. The last sentence of subsection 2.3(a) is restated as follows:

 

“Notwithstanding any other provision of this Plan, the following service shall
be deemed to be service with the Employer for purposes of this Section 2.3: (i)
with respect to any employee who commenced employment on or prior to September
4, 1998, service with First of America Bank, Crystal Lake Office; (ii) with
respect to any employee who commenced employment with the Employer prior to
October 1, 1998, service with Heritage Financial Services, Inc.; (iii) with
respect to any employee who commenced employment with the Employer prior to July
1, 2003, service with The Northern Trust Company, Higgins Road Office; and (iv)
with respect to any employee who commenced employment with the Employer prior to
January 1, 2004, service with CoVest Bancshares, Inc. and any of its
affiliates.”

 

*    *    *

 

/s/ JOHN M. O’MEARA

John M. O’Meara

President and Chief Executive Officer

Date: 12/31/03

 

20



--------------------------------------------------------------------------------

 

CERTIFICATE

 

I, Steven H. Shapiro do hereby certify that I am the Corporate Secretary of
First Midwest Bancorp, Inc. (the “Company”), a Delaware corporation, and as such
I am the keeper of the corporate seal and of the minutes and records of the
Company; that attached hereto is a complete, true and correct copy of the Fifth
Amendment to the First Midwest Bancorp Inc. Savings and Profit Sharing Plan, as
amended and restated as of January 1, 1998 (the “Fifth Amendment”), which Fifth
Amendment was duly adopted by the appropriate officer of the Company on December
31, 2003; and that said Fifth Amendment has not been rescinded or modified in
any manner and remains in full force and effect.

 

WITNESS my signature and seal of the Corporation this 31st day of December,
2003.

 

/s/ STEVEN SHAPIRO

Secretary

(SEAL)

 

21



--------------------------------------------------------------------------------

 

SIXTH AMENDMENT

TO THE

FIRST MIDWEST BANCORP INC. SAVINGS AND PROFIT SHARING PLAN

AMENDED AND RESTATED EFFECTIVE JANUARY 1, 1998

 

WHEREAS, First Midwest Bancorp, Inc. (the “Company”) maintains the First Midwest
Bancorp Inc. Savings and Profit Sharing Plan as amended and restated effective
January 1, 1998 (the “Plan”); and,

 

WHEREAS, it is now deemed desirable and in the best interest of participants and
beneficiaries to amend certain provisions of the Plan;

 

NOW THEREFORE, pursuant to the power granted to the undersigned officer of the
Company in accordance with the authorizations and directions contained in a
resolution of the Board of Directors of the Company, the Plan is hereby amended
in the following particulars effective January 1, 2004:

 

The definition of “Total Compensation” in Section 1.4 is restated as follows:

 

“Total Compensation. A Participant’s ‘Total Compensation’ for a period is the
Participant’s wages, salaries, fees, vacation pay, amounts excluded from the
Participant’s income for the period under Code Section 125, 132(f)(4), 402(g)(3)
or 457, and other amounts paid to him for personal services actually rendered in
the course of employment with the Company and all Affiliates, including, but not
limited to, commissions, compensation for services on the basis of a percentage
of profits, tips and performance bonuses, but specifically excluding hiring
bonuses and stay bonuses and (in accordance with regulations prescribed by the
Secretary of the Treasury) also excluding:

 

(a) Contributions (other than the Before-Tax Contribution) made by the Employer
to a plan of deferred compensation to the extent that such are not included in
the gross income of the Participant in the year made; Employer contributions to
simplified employee pension plans which are excluded from compensation by the
Participant; and any distribution from any such plan other than an unfunded
non-qualified plan;

 

(b) Amounts realized from the exercise of a non-qualified stock option or when
restricted stock either becomes freely transferable or free from a substantial
risk of forfeiture;

 

(c) Amounts realized from the disposition of stock acquired under a qualified
stock option; and

 

(d) Other amounts which receive special tax benefits.”

 

*    *    *

 

22



--------------------------------------------------------------------------------

/s/ JOHN M. O’MEARA

John M. O’Meara

President and Chief Executive Officer

Date: 12/22/04

 

23



--------------------------------------------------------------------------------

 

CERTIFICATE

 

I, Steven H. Shapiro do hereby certify that I am the Corporate Secretary of
First Midwest Bancorp, Inc. (the “Company”), a Delaware corporation, and as
such, I am the keeper of the corporate seal and of the minutes and records of
this Company; that attached hereto is a complete, true and correct copy of the
Sixth Amendment to the First Midwest Bancorp Inc. Savings and Profit Sharing
Plan, as amended and restated as of January 1, 1998 (the “Sixth Amendment”),
which Sixth Amendment was duly adopted by the appropriate officer of the
Corporation on November 17 , 2004; and that said Sixth Amendment has not been
rescinded or modified in any manner and remains in full force and effect.

 

WITNESS my signature and seal of the Corporation this 22nd day of December ,
2004.

 

/s/ STEVEN SHAPIRO

Secretary

(SEAL)

 

24



--------------------------------------------------------------------------------

 

SEVENTH AMENDMENT

TO THE

FIRST MIDWEST BANCORP, INC. SAVINGS AND PROFIT SHARING PLAN

AMENDED AND RESTATED EFFECTIVE JANUARY 1, 1998

 

WHEREAS, First Midwest Bancorp, Inc. (the “Company”) maintains the First Midwest
Bancorp, Inc. Savings and Profit Sharing Plan as amended and restated effective
January 1, 1998 (the “Plan”); and,

 

WHEREAS, it is now deemed desirable and in the best interest of participants and
beneficiaries to amend certain provisions of the Plan;

 

NOW THEREFORE, pursuant to the power reserved to the undersigned officer of the
Company in accordance with the authorizations and directions of the Board of
Directors of the Company, the Plan is hereby amended in the following
particulars effective March 28, 2005:

 

A new Section 6.13 is added as follows:

 

“6.13 Automatic Rollover. Notwithstanding any other provision of this Plan,
effective March 28, 2005, in the event an amount greater than $1,000 is
distributed pursuant to the provisions of Section 6.1(c) above, if the
Participant does not elect to have such distribution paid directly to an
eligible retirement plan specified by the Participant in a direct rollover or to
receive the distribution directly in accordance with Section 6.12, then the Plan
Administrator will pay the distribution in a direct rollover to an individual
retirement plan designated by the Plan Administrator.”

 

*    *    *

 

/s/ MICHAEL L. SCUDDER

Michael L. Scudder

Executive Vice President

and Chief Financial Officer

Date: 2/25/05

 

25



--------------------------------------------------------------------------------

 

CERTIFICATE

 

I, Steven H. Shapiro, do hereby certify that I am the Corporate Secretary of
First Midwest Bancorp, Inc. (the “Company”), a Delaware corporation, and as such
I am the keeper of the corporate seal and of the minutes and records of the
Company; that attached hereto is a complete, true and correct copy of the
Seventh Amendment to the First Midwest Bancorp, Inc. Savings and Profit Sharing
Plan, as amended and restated as of January 1, 1998 (the “Seventh Amendment”),
which Seventh Amendment was duly adopted by the appropriate officer of the
Company on February 25, 2005; and that said Seventh Amendment has not been
rescinded or modified in any manner and remains in full force and effect.

 

WITNESS my signature and seal of the Company this 25th day of February , 2005.

 

/s/ STEVEN SHAPIRO

Secretary

(SEAL)

 

26